Citation Nr: 0506840	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in November 2002 and 
a substantive appeal was received in January 2003.

The Board notes that entitlement to nonservice-connected 
pension was granted by the RO by way of a December 2002 
rating decision.  This is considered a full grant of the 
benefits sought on appeal; therefore, this issue is no longer 
considered to be in appellate status.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and he 
has not furnished sufficient information regarding claimed 
stressors to allow for verification.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his alleged disabilities.  The March 
2001 RO letter, the November 2002 statement of the case, and 
the December 2003 supplemental statement of the case 
collectively informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board also notes that the March 2001 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in March 2001 and the 
initial rating decision was issued in August 2001.  Thus, the 
VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records and private medical records.  The 
Board acknowledges that the veteran has not received a VA 
examination.  However, the record reflects that the RO 
scheduled two VA examinations in October 2003 and that the 
veteran failed to report for such examinations.  The record 
also reflects that the veteran did not show good cause for 
failing to report for the examinations.  Under the 
circumstances, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service medical records contain no reference to 
PTSD.  The veteran's service records reflect that he was a 
cook, a truck driver and a mechanic and that he served in 
Vietnam.  His records contain no evidence of combat 
citations.  The post-service medical records include VA 
treatment records and private medical records which appear to 
indicate that the veteran currently suffers from PTSD based 
in part on his alleged in-service stressors.  Although the 
evidence of record does contain a current diagnosis of PTSD, 
in order to establish service connection for PTSD, the 
veteran's diagnosis of PTSD must be based upon either 
participation in combat with the enemy or POW experiences or 
upon a verified in-service stressor.

The RO repeatedly asked the veteran, by way of August 1999 
and March 2001 letters, to identify his in-service stressors.  
The RO letters asked for information regarding when and where 
the events occurred, the names of the other people involved, 
how long the events lasted, how destructive the events were 
and the veteran's role during the events.  In response, the 
veteran submitted a statement in February 2003 in which he 
vaguely described events such as seeing someone get killed 
who was sitting right next to him, friends of his getting 
killed, combat missions, firefights where he sustained a head 
wound, killing a young girl who had hand grenades strapped to 
her body, etc.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

The veteran's service personnel records show that he did 
serve in Vietnam.  However, such records do not suggest 
participation in combat.  As noted above, his DD-214 and his 
personnel records show that he was a cook, a truck driver and 
a mechanic.  There is also no evidence that he was awarded 
any combat decorations.  Because the record does not 
demonstrate that the veteran engaged in combat with the 
enemy, his alleged in-service stressors must be corroborated.

To this end, the Board notes, the veteran has failed to 
provide sufficient details regarding his alleged stressors 
which would allow the VA to attempt to verify such events.  
In his February 2003 statement, the veteran does not provide 
a single name, date or other factual detail which would allow 
for corroboration.  In the absence of such information, there 
is no way for the VA to attempt to verify such events.  The 
Board also notes that many aspects of the veteran's statement 
are not supported by the evidence of record.  For instance, 
the veteran claimed to have incurred a head wound in combat; 
however, the veteran's service medical records are devoid of 
reference to any wounds incurred in the head.  Additionally, 
his March 1970 separation examination found his head, face, 
neck and scalp to be clinically normal.  The veteran also 
claimed that he was transferred from a cook to a driver 
because "they had too many cooks"; however, the veteran's 
service medical records show that he complained that being a 
cook was contributing to his "nervousness" and that he 
wanted a different job.

In sum, although the evidence of record shows a current PTSD 
diagnosis, service connection for PTSD is not warranted in 
the present case due to lack of corroboration of the 
veteran's alleged in-service stressors.

The Board notes that the veteran has applied for service 
connection for an acquired psychiatric disorder.  The 
veteran's service medical records contain several references 
to complaints of nervousness, mainly related to his duties as 
a cook.  Nevertheless, an August 1968 mental hygiene 
examination noted that the veteran had no significant 
psychiatric diseases.  At the time of his May 1970 discharge 
examination, the veteran checked the appropriate box to 
indicate that he had or had had depression or excessive 
worry.  However, his psychiatric status was clinically 
evaluated as normal at that time.  This suggests that in the 
judgment of trained medical personnel, no psychiatric 
disorder was present at that time.  

There is otherwise no supporting evidence of any psychiatric 
symptoms for many years after service.  The veteran's current 
medical records do contain evidence of several psychiatric 
disorders.  However, there is no evidence liking any current 
psychiatric disorder to the isolated complaints of 
nervousness noted in his service medical records.  The Board 
notes that in October 2000, the RO scheduled an examination 
for the veteran to obtain probative medical evidence related 
to the etiology of the veteran's current psychiatric 
disorders.  However, the veteran failed to report for the 
examination.  In the absence of any medical evidence relating 
any of the veteran's current psychiatric conditions to his 
active duty service, service connection for an acquired 
psychiatric disability, to include PTSD, is not warranted.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


